DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-2 and 5 are amended, claims 6 and 7 are new, and claim 4 is cancelled due to Applicant's amendment dated 06/30/2021.  Claims 1-3 and 5-7 are pending.
Response to Amendment
The objection to the drawings as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/30/2021.
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action in paragraphs 5 and 8 is overcome due to the Applicant’s amendment dated 06/30/2021. The rejection is withdrawn.
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action in paragraphs 6-7 is not overcome due to the Applicant’s amendment dated 06/30/2021. The rejection is maintained.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is moot because claim 5 is no longer dependent upon claim 1 due to the Applicant’s amendment dated 06/30/2021.
The rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. US 2017/0314539 A1 (“Kim”) is overcome due withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 4 as set forth in the previous Office Action is moot because claim 4 is cancelled due to the Applicant's amendment dated 06/30/2021.

	
Response to Arguments
Applicant’s arguments on pages 7-9 of the reply dated 06/30/2021 with respect to the rejection of claim 1-5 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant recites that Kim fails to disclose the temperature conditions when twisting the fiber as recited in the amended claims. Applicant additionally argues that in the rotary actuators of Examples 1 to 4, Example 6, and Fig. 5(a) of Kim, the fibers seem to be twisted at room temperature and then heat-treated at a temperature higher than the glass transition temperature of the polymer for a certain period of time. Applicant further argues that the example of Fig. 5(a) of Kim is considered to be an actuator corresponding to Comparative Example 2 of the instant specification and Examples 1 to 4 and Example 6 of Kim are considered to be actuators corresponding to Comparative Example 1 of the instant specification. Applicant argues that Examples 1 and 2 of the instant specification show a larger heat range of motion than the actuators shown in Examples 1 to 4, Example 6 and Fig. 5(a) of Kim and thus provide unexpected results.
Examiner's response –In Examples 1 to 4 of Kim, the manufactured actuator is manufactured through heat treatment at 210˚ C (¶ [0240]). Instead of the fibers being twisted at room temperature, it actually seems that the manufacturing process of the actuator occurs at 210˚ C. This is further supported by Kim in ¶ [0169], as Kim teaches the rotation-type actuator may be manufactured at a temperature greater than or equal to a glass transition temperature of the polymer fiber (¶ [0169]). In Examples 1 to 4, the rotation-type actuator is made from nylon 6,6 (¶ [0169]) which has a glass transition temperature of is 47 ˚C according to the instant application (instant ¶ [0028]). Thus even if a rotation-type actuator of Kim is not manufactured at 210˚ C, the rotation-type actuator made of nylon 6,6 would be manufactured at a temperature above 47 ˚C. Because the Examples 1 to 4 are manufactured at 210˚C (or at least at a temperature greater than or equal to 47˚C), they do not correspond to Comparative 
The Energy harvesting device of Kim in Example 6 and Fig. 5(a) use the rotation-type actuator of Example 1 of Kim ¶ [0250] and [0248]), and thus are also made of nylon 6,6. Similar arguments can be made for Example 6 and Fig. 5(a) as were made for Example 1 to 4 of Kim.

Applicant's argument –Applicant argues that Kim fails to disclose an actuator which is formed of a twisted monofilament fiber of a fibrous polymer material including a twist mark on an outermost surface of the monofilament fiber, wherein the angle x is greater than or equal to 46˚ and is at least 0.5˚ larger than an angle y.
Examiner's response – As discussed below, Kim teaches the rotation-type actuator desirably has a bias angle (torsional angle) of 20 to 60˚ in the twisted structure (¶ [0101]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a bias angle of 46 to 60˚ in the twisted structure to arrive at the claimed actuator, because it would have been choosing a range within 20 to 60˚, which would have been a choice from a finite number of identified, predictable solutions of a bias angle useful in the rotation-type actuator of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional rotation-type actuators comprising bias angles having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Accordingly the claimed angle x of the rotation-type actuator of Kim is in the range of 46 to 60˚.
As discussed below, Kim teaches an example of a rotation-type actuator in Example 1 wherein a nylon 6,6 fiber precursor is twisted with an applied force (tensile stress) of between 10 MPa and 40 MPa (¶ [0240]). The instant specification teaches a tensile stress of 12.98 MPa is 4.5 × 10-3 times a tensile elastic modulus of a nylon 66 thread (instant ¶ [0034]). Additionally, Kim teaches the rotation-type actuator in a twisted or coiled shape may be manufactured at a temperature greater than or equal to a glass transition temperature of the polymer fiber (¶ [0169]). The rotation-type actuator in Example 1 is a rotation-type actuator of nylon 6,6 (¶ [0240]) and the instant application teaches in instant ¶ [0028] the glass transition temperature of nylon 6,6 is 47 ˚C.  Furthermore, as discussed above, the rotation-type actuator may have a bias angle of 20 to 60˚ in the twisted structure (¶ [0101]). Accordingly, the rotation-type actuator of Kim is capable of a obtaining a bias angle when the fiber is twisted while adding a tensile stress 4.5 × 10-3 the tensile elastic modulus of the fiber under an environment of 25˚C up to a 
Kim fails to specifically teach the angle x is at least 0.5˚ larger than an angle y.
However, as discussed above, the rotation-type actuator is capable of obtaining a twist angle y and the angle may be in the range of 20 to 60˚ (¶ [0101]). The angle range of 20 to 45.5˚ is at least 0.5˚ less than the claimed angle x, which is in the range of 46 to 60˚. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 and its dependent claim 2 require an actuator which is formed of a twisted monofilament fiber of a fibrous polymer material including a twist mark on an outermost surface of the 
Independent claim 5 and its dependent claim 6 require a manufacturing method of an actuator formed of a monofilament fiber of a fibrous polymer material comprising a step of twisting the monofilament fiber such that coiling does not occur to the monofilament fiber and a bump is not generated on the monofilament fiber.
The instant description includes only Examples 1 and 2 of actuators having a twist mark x wherein bumps are not generated on the thread while twisted (instant ¶ [0034]-[0035]). The examples do not mention whether coiling occurs or not. In these examples, the only fibrous polymer material used is nylon 66 (instant ¶ [0034]-[0035]). The specification further provides exceptionally broad guidance in ¶ [0028] as to suitable fibrous polymer material that might be useable for the claimed actuator (nylon such as nylon 6 and nylon 6,6, an acrylic resin such as polymethyl methacrylate, a polyester resin such as polyethylene terephthalate, polycarbonate, polyvinyl chloride, and the like), but provides no further description of other fibrous polymer material nor no further examples of actuators formed from fibrous polymer material other than nylon 6,6 that meet the limitation of claims 1 and 5. The limited examples described in the written description do not provided a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 1, it is unclear what is meant by the limitation of “an angle x at which the twist mark is include with respect to a fiber axis of the fibrous polymer material” as the fibers of the polymer material have not been defined as being oriented along a common axis. The fiber axis could be oriented in a vertical direction, a horizontal direction, or any direction in between. For purposes of interpretation, the limitation will be interpreted to mean along any axis.
In lines 2-3, it is unclear what is meant by the limitation of “an angle y at which the twist mark is include with respect to a fiber axis of a fiber” as a fiber has not been defined as being oriented along a common axis. The fiber axis could be oriented in a vertical direction, a horizontal direction, or any direction in between. For purposes of interpretation, the limitation will be interpreted to mean along any axis.
Further regarding claim 1, it is unclear what is required by the claim. Lines 6-13 recite “wherein the angle x is greater than or equal to 46˚ and is at least 0.5˚ larger than an angle y; wherein the angle y is an angle at which a twist mark is inclined with respect to a fiber axis of a monofilament fiber…when the monofilament fiber is twisted while adding a tensile stress…”. Are angle x and y required to occur on the actuator at the same time? Or is the actuator only required to comprise the angle x but must be capable of obtaining an angle y? 
For purposes of examination, the limitation will be interpreted as either angle x and y are occurring on the actuator at the same time or only angle x is occurring on the actuator and the actuator is capable of obtaining an angle y.
Claims 2-3 are rejected as a result of being dependent on claim 1.
Regarding claim 5
For example, it is unclear what is meant by the limitation “a step of twisting the monofilament fiber a number of rotations while adding a suitable tensile stress to the monofilament fiber…such that coiling does not occur to the monofilament fiber and a bump is not generated on the monofilament fiber”. It is further unclear what is meant by the limitation “wherein the number of rotations is a number of rotations…such that coiling occurs and/or a bump on the monofilament fiber is generated”. What is considered a bump generated on the monofilament fiber? Is “a bump” a deformity formed on the fiber? 
Additionally, it is unclear what is meant by the limitation “a step of performing a residual stress relaxation treatment while fixing both ends of the monofilament fiber such that the twist of the monofilament fiber does not return”. When “the twist” is recited, what twist is being referred to? A specific twist? Or no twist? Additionally, is this limitation requiring the twist to not return? Or for the twisted fiber not to return to its original untwisted state? 
Therefore, in totality, claim 5 is interpreted as an actuator formed of a monofilament fiber of a fibrous polymer material, wherein the polymer has a glass transition temperature high than 25˚C comprising: a step of twisting the monofilament while added a tensile stress to the monofilament fiber under an environment of a temperature which is at least 40˚C higher than the glass transition temperature of the polymer.
Claims 6-7 are rejected as a result of being dependent on claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0314539 A1 (“Kim”).
Regarding claims 1-3, Kim teaches a rotation-type actuator which includes a single fiber having a twisted structure, wherein the fiber may include any one selected from the group consisting of polymer materials such as nylon, shape-memory polyurethane, and polyethylene (¶ [0023]). Kim teaches the rotation-type actuator desirably has a bias angle (torsional angle) of 20 to 60˚ in the twisted structure (¶ [0101]).
Kim teaches an example of the rotation-type actuator in Fig. 2C 
    PNG
    media_image1.png
    397
    108
    media_image1.png
    Greyscale
having deformations that occur along a fiber strand as a result of twisting.
Kim teaches a specific example of a rotation-type actuator in Example 1 wherein a nylon 6,6 fiber precursor is twisted and the resulting angle is 45˚ (¶ [0240]).
Kim fails to teach in Example 1 wherein the angle is 46˚ or greater. However, as discussed above, Kim does teach the rotation-type actuator desirably has a bias angle (torsional angle) of 20 to 60˚ in the twisted structure (¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the rotation-type actuator in such a way as to produce a bias angle in the range of 46 to 60˚ in the twisted structure, because it would have been choosing a bias angle in the range of 20 to 60˚, which would have been a choice from a finite number of 
Accordingly, the claimed angle x of the rotation-type actuator of Kim is in the range of 46 to 60˚.
Kim is silent as to the rotation-type actuator in Example 1 comprising an angle y. 
However, Kim does teach in Example 1 the nylon 6,6 fiber precursor is twisted with an applied force (tensile stress) of between 10 MPa and 40 MPa (¶ [0240]). The instant specification teaches a tensile stress of 12.98 MPa is 4.5 × 10-3 times a tensile elastic modulus of a nylon 66 thread (instant ¶ [0034]). 
Additionally, Kim teaches the rotation-type actuator in a twisted or coiled shape may be manufactured at a temperature greater than or equal to a glass transition temperature of the polymer fiber (¶ [0169]). The instant specification teaches the glass transition temperature of nylon 6,6 is 47 ˚C (instant ¶ [0028]). Specifically, Kim teaches in Example 1, the rotation-type actuator is manufactured at 210˚C (¶ [0250]).
Furthermore, as discussed above, a rotation-type actuator of Kim may have a bias angle of 20 to 60˚ in the twisted structure (¶ [0101]). 
Accordingly, the rotation-type actuator of Kim is capable of a obtaining a bias angle when the fiber is twisted while adding a tensile stress 4.5 × 10-3 the tensile elastic modulus of the fiber under an environment of 25˚C up to a limitation on which coiling occurs or a limitation on which breakage occurs, i.e. a claimed angle y.
Kim teaches the claimed invention above but fails to specifically teach the angle x is at least 0.5˚ larger than an angle y.
However, as discussed above, the rotation-type actuator is capable of obtaining a twist angle y and the angle may be in the range of 20 to 60˚ (¶ [0101]). The angle range of 20 to 45.5˚ is at least 0.5˚ less than the claimed angle x, which is in the range of 46 to 60˚. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Per claims 2-3, as the rotation-type actuator of Kim is manufactured using nylon 6,6, which has a glass transition temperature of is 47 ˚C (instant ¶ [0028]), the limitations of claims 2-3 are met.
Regarding claims 5-7, Kim teaches a rotation-type actuator which includes a single fiber having a twisted structure, wherein the fiber may include any one selected from the group consisting of polymer materials such as nylon, shape-memory polyurethane, and polyethylene (¶ [0023]). Kim teaches the rotation-type actuator desirably has a bias angle (torsional angle) of 20 to 60˚ in the twisted structure (¶ [0101]). 
Kim teaches an example of the rotation-type actuator in Fig. 2C 
    PNG
    media_image1.png
    397
    108
    media_image1.png
    Greyscale
having deformations that occur along a fiber strand as a result of twisting.
Kim specifically teaches an example of the manufacture of a rotation-type actuator in Example 1, wherein one end of a nylon 6,6 fiber precursor was attached to a motor and a rod is connected to the other end of the precursor to fix the other end of the precursor so as to apply a constant force and prevent uncoiling of rotation (¶ [0240]). A force applied during coiling has an influence on a rotation 
As the rotation-type actuator of Kim is formed from nylon 6,6, which has a transition temperature high than 25˚C, and comprises a step of twisting the monofilament while adding a tensile stress to the monofilament fiber under an environment of a temperature which is at least 40˚C higher than the glass transition temperature of the polymer, the limitation of claim 5 is met.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0239539 A1 recites a hybrid cord having a core yarn and a wrapping yarn having high tenacity and high elongation at break (abstract), wherein the helical angle of the winding yarn is from 10 to 60 degrees (¶ [0050]).
US 2015/0152852 A1 recites actuators (artificial muscles) including twisted polymer fibers (¶ [0027]) and teaches difference examples of the actuators in Figs. 1E-1G having twist marks of different angles.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786